Citation Nr: 0838935	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-27 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking entitlement to an increased disability 
rating in excess of 10 percent for his service-connected 
bilateral eye disorder.

The RO most recently considered the veteran's claim in a 
March 2007 supplemental statement of the case.  Since that 
time, additional evidence has been received, which has not 
previously been considered by the RO in adjudication of the 
veteran's claim herein.  Specifically, the veteran has 
submitted private medical treatment records in support of his 
claim.  A waiver of RO consideration of this evidence is not 
currently of record.  Accordingly, the Board must return the 
case to the RO for consideration of the additional evidence 
and issuance of a supplemental statement of the case.  See 38 
C.F.R. § 19.31 (2007).

Further, the United States Court of Appeals for Veterans 
Claims recently held that 38 U.S.C.A. § 5103(a) requires VA 
to notify a claimant that, in order to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In addition, if the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id.  Under the circumstances of 
this case, the Board concludes that additional notice 
pursuant to Vazquez-Flores v. Peake is required for the 
veteran's increased compensation claim.

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA's 
duty to assist includes providing a new medical examination 
when a veteran asserts or provides evidence that a service-
connected disability is worse than when originally rated and 
the available evidence is too old for an adequate evaluation 
of his current condition.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see also 38 C.F.R. § 3.327(a) (2007) (noting 
that reexaminations are required if evidence indicates there 
has been a material change in a disability).  

At the July 2007 Board hearing, the veteran asserted that his 
eye disorder symptoms had worsened since his VA examination 
in April 2006.  In support of his claim, he recently 
submitted an August 2007 statement from his private physician 
noting that he had significant corneal scars in both eyes 
causing a mild decrease in vision.  The Board notes that the 
veteran underwent a VA eye examination in January 2007.  
However, the January 2007 examination was provided to 
determine whether the veteran's claimed disfigurement of the 
face around the eyes was related to service, to include as 
secondary to his service-connected bilateral eye disorder.  
The January 2007 VA examination did not fully consider the 
current severity of the veteran's service-connected bilateral 
eye disorder.  Specifically, the January 2007 VA examiner did 
not consider the veteran's complaints of pain, itching, 
burning, scarring, and soreness in his eyes, or his assertion 
that he continues to have pieces of debris coming out of his 
eyes.  In addition, the veteran testified at the July 2007 
Board hearing that his eye disorder has deteriorated since 
his last VA eye examination, and  the veteran's 
representative asserted that the veteran should be considered 
for an extraschedular rating.  Accordingly, remand is 
required for a new VA examination to provide a clear picture 
of the current severity of the veteran's service-connected 
bilateral eye disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice that meets 
the requirements set out in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), to 
include notice that the veteran must 
provide or request that VA obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the disability 
and the consequent effect on employment 
and daily life; notice of the specific 
requirements of the pertinent diagnostic 
code; notice of the assignment of 
disability evaluations and effective 
dates; and notice of the types of evidence 
available to establish entitlement to an 
increased evaluation.

2.  The RO must contact the veteran and 
ask that he identify any VA or non-VA 
health care provider that has treated him 
for his bilateral eye disorder.  The 
veteran must be asked to complete a 
separate VA Form 21-4142 for any physician 
or source of treatment he may identify.  
The RO must then attempt to obtain all 
identified records, to include all VA 
treatment records after March 2006.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The RO must afford the veteran a VA 
eye examination to determine the current 
severity of his service-connected 
bilateral eye disorder.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests deemed necessary for an 
accurate assessment must be conducted.  
The examiner must record all pertinent 
medical complaints, symptoms, and clinical 
findings, and must review the results of 
any testing prior to completion of the 
report.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  Upon readjudication, the 
RO must consider whether an extraschedular 
rating is warranted under 38 C.F.R. § 
3.321 for the veteran's service-connected 
bilateral eye disorder.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After the 
veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



